Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed July 7, 2022, claims 75, 78, 94-95 and 103 has been amended, claims 76-77 has been cancelled, and claims 75 and 78-103 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 10 -  page 12 (all), filed July 7, 2022, with respect to claims 1-3 have been fully considered and but they are not persuasive.   

Regarding claims  75 and 94, the applicant argued that, see page 11, “ … However, Koodli does not disclose or suggest determining data flow for the 
application based on a type of the application, user preference, and network conditions. 
Therefore, Koodli fails to disclose, teach or suggest to "generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow, based on media type of the media flow, user preferences, and network conditions," as in independent Claim 75. (Emphasis added.)

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claims 75 and 94, Koodli clearly teaches, wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow (see Fig.4,  para. 0028-0029, the flow parameters describe the data flow and be used to determine which packets belong to a particular data flow {at least one QoS rule for one or more media flows}, the he flow parameters include information regarding the origination of the flow, identification information of the flow, the data content in the flow, or any other identifying information that can be used to classify a data packet as being part of a flow, and once the flow BCE 166 is established, LMA 114 forwards packets conforming to the flow parameters to MAG 120, and MAG 120 then sends the packets to UE 110, as shown in flows 170 and 172. MAG 120  inform the UE 110 of the flow handover to access technology 2/RAN 124 by sending access technology specific messaging / determining, for each media flow, which of the two different communication networks is to be used for the media flow), based on media type of the media flow, user preferences, and network conditions (see para. 0018, a voice application running on a voice over internet protocol (VoIP) performs better on an LTE wireless access connection that offers Quality of Service (QoS) than on a WiFi connection lacking QoS. Certain applications, such as web browsing, can perform nearly as well on a WiFi connection or an LTE connection. These differences between and among applications can be used to determine how flows from the applications are routed among the available wireless access technologies, see also para. 0020, 0043, the user preferences is linked to the subscriber information stored by the network operator for the user, and when a user connects to the network, the subscriber information is sent to the gateway device. In the gateway, information can be collected regarding the data flows initiated by the user as well as the connections maintained by the user equipment, the logic can map the information and analyze the information against rules and policies specific to the subscriber to make decisions regarding how the data flow are routed to the user equipment,  when a user is talking on a mobile device using VoIP on a WiFi connection and the user comes in range of a LTE connection, the access gateway switch the VoIP application flow to the LTE connection which provides better performance).

Regarding claims 75 and 94, the applicant further argued that, see 11, “ … Further, Fechtel does not remedy the above noted deficiencies of Koodli. Accordingly, Applicant respectfully submits that the combination of Koodli and Fechtel does not disclose or suggest all recitations of Claim 75. Accordingly, Claim 75 is patentable over the combination of Koodli and Fechtel for at least these reasons, the allowance of which is respectfully requested. 
Additionally, amended Claim 94 includes similar recitations as discussed above 
regarding Claim 75, and is rejected using the same bases as Claim 75. Accordingly, Applicant respectfully submits that amended Claim 94 is patentable for at least the same reasons discussed above regarding Claim 75, the allowance of which is respectfully requested.
In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding amended claim 75 and 94, Fechtel clearly teaches wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow, based on media type of the media flow, user preferences, and network conditions (see Fig.7,, para. 0126, a change in the designation of the primary RAT and the secondary RAT occurs due to a change in network environment (e.g, network loading), mobility environment (e.g, movement or obstruction of a vehicular terminal device), and parameters specific to a communication device (e.g., preferences or capabilities of a vehicular terminal device) and a primary communication node (e.g., base station) modifies a designation of a primary RAT and a secondary RAT for a vehicular terminal device, for example, to maintain a certain QoS and to comply with user preferences of the vehicular terminal device. In some aspects, the vehicular terminal device may also modify the designation of the primary RAT and the secondary RAT. In other aspects, other devices within a multi-RAT network may modify the designation of the primary RAT and the secondary RAT. Also, per para. 0128, in response to a change in a network environment (e.g, a change in a network loading factor), the hardware processor may modify the designation of the primary RAT and the secondary RAT with respect to the vehicular terminal device, based on the one or more preferences of the vehicular terminal device. For example, the vehicular terminal device may specify a preference to modify a designation of a primary RAT from an LTE radio access technology to an IEEE 802.11 radio access technology, and a designation of a secondary RAT from an IEEE 802.11 radio access technology to an LTE radio access technology, when a network environment changes (e.g., a change in network loading). In some aspects, the vehicular terminal device may specify a preference for the designation of the primary RAT to be modified to another RAT, other than the secondary RAT).

	The applicant further argues, Claims 95 and 103 have been amended to include recitations from Para. [0081] of the present application. Applicant submits that amended independent Claims 95 and 103 recite, inter alia, features similar to those recited above in amended independent Claim 75. Accordingly, Applicant respectfully submits that amended independent Claims 95 and 103 are patentable for at least the same reasons discussed above regarding Claim 75, the allowance of which is respectfully requested.
 In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons, claims 95 and 103 are not allowable.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 75, 79, 87 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US Pub. No.:2010/0091653), and further in view of Fechtel (US Pub. No.:2020/0280827).

As per claim 75, Koodli disclose A method performed by a policy server (see para. 0036. "The LMA can be implemented in the anchor gateway 218 or the MME 220"; and paragraph 36, sentence 4: "The MME 220 may also be combined with the access gateway 216 and/or the anchor gateway 218"; and paragraph 35, last sentence: "The PGW acts as the Policy and Charging Enforcement Function (PCEF)"; also paragraph 27, sentence 6: "the LMA that uses rules and policies"; therefore, any reference to said LMA, gateway 216, gateway 218 or MME 220 is considered as a reference to the policy server) shared by two or more communication networks (see para. 0032, "access network 206"; and paragraph 32, "an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) 210'') using different radio access technologies (RATs) (see para. 0032, "a txRTT transceiver 200, a high-rate packet data (HRPD) transceiver 202, and an evolved high-rate packet data (eHRPD) transceiver 204, each of which can connect to an access network 206" and  paragraph 32, sentence 3: "An evolved Node B (eNodeB) transceiver 208 is an
LTE network radio network component that connects to an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) 210"; therefore, networks 206 and 208 use different radio access technologies), the method comprising: 
	receiving, by the policy server, signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, each using different RAT (see para. 0025, "the UE 110 attaches to RAN 122 using an access technology"; and paragraph 25, sentences 5-6: "In messaging 144, MAG 112 performs an initial binding registration with LMA 114. The message 144 can provide LMA 114 with [...} the access technology type (e.g., ATT ID)"; and paragraph 26, sentence 7: ''UE 110 detects and attaches to
RAN 124 using a second wireless access technology while still attached to RAN 122"; and paragraph 27, sentences 1-2: "Upon attachment to RAN 124 [...} MAG 120 sends an initial binding registration message 156 to the LMA 114 and provides LMA 114 with an identification of the UE and of the access technology type"); 
in response to the indication of simultaneous network connections, generating by the policy server, at least one QoS rule for one or more media flows between the user equipment and an external data network over any one of the simultaneous connections (see para. 0027, "the LMA that uses rules and policies to determine how data flows are to be routed,  capacity information can also be used in determining how to shift data flows"; and paragraph 35, last sentence: "The PGW acts as the Policy and Charging Enforcement Function (PCEF), which manages Quality of Service (QoS)"; and paragraph 18, sentence 5: "a voice application running on a voice over internet protocol (VoIP) performs better on an LTE wireless access connection  that offers Quality of Service (QoS) than on a WiFi connection lacking QoS"; and paragraph 29, sentence 1: "LMA 114 forwards packets conforming to the flow parameters to MAG 120, and MAG 120 then sends the packets to UE 110, as shown in flows 170 and 172"; therefore, said LMA creates QoS rules for the flows using each access technology); and
wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow (see Fig.4,  para. 0028-0029, the flow parameters describe the data flow and be used to determine which packets belong to a particular data flow {at least one QoS rule for one or more media flows}, the he flow parameters include information regarding the origination of the flow, identification information of the flow, the data content in the flow, or any other identifying information that can be used to classify a data packet as being part of a flow, and once the flow BCE 166 is established, LMA 114 forwards packets conforming to the flow parameters to MAG 120, and MAG 120 then sends the packets to UE 110, as shown in flows 170 and 172. MAG 120  inform the UE 110 of the flow handover to access technology 2/RAN 124 by sending access technology specific messaging / determining, for each media flow, which of the two different communication networks is to be used for the media flow), based on media type of the media flow, user preferences, and network conditions (see para. 0018, a voice application running on a voice over internet protocol (VoIP) performs better on an LTE wireless access connection that offers Quality of Service (QoS) than on a WiFi connection lacking QoS. Certain applications, such as web browsing, can perform nearly as well on a WiFi connection or an LTE connection. These differences between and among applications can be used to determine how flows from the applications are routed among the available wireless access technologies, see also para. 0020, 0043, the user preferences is linked to the subscriber information stored by the network operator for the user, and when a user connects to the network, the subscriber information is sent to the gateway device. In the gateway, information can be collected regarding the data flows initiated by the user as well as the connections maintained by the user equipment, the logic can map the information and analyze the information against rules and policies specific to the subscriber to make decisions regarding how the data flow are routed to the user equipment,  when a user is talking on a mobile device using VoIP on a WiFi connection and the user comes in range of a LTE connection, the access gateway switch the VoIP application flow to the LTE connection which provides better performance).

Although Koodli disclose in response to the indication of simultaneous network connections, generating by the policy server, at least one QoS rule for one or more media flows between the user equipment and an external data network over any one of the simultaneous connections;

Koodli however does not explicitly disclose a method performed by a server, comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs), the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow;

Fechtel however disclose a method performed by a server (see para. 0065, the term “network” as utilized herein, encompasses mobile (including peer-to-peer, device to device, or machine to machine communications), access, backhaul, server), comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs) (see para. 0123-0125, using more than one radio access technology (RAT) simultaneously to realize quality of service (QoS) gains/different QoS models,  a user equipment transmitting and receiving on a primary RAT (e.g., LTE or a lower-frequency RAT) and on a secondary RAT (e.g, Wi-Fi or a higher-frequency RAT), also para. 0126,  a primary communication node (e.g., base station) modify a designation of a primary RAT and a secondary RAT for a vehicular terminal device, to maintain a certain QoS and to comply with user preferences of the vehicular terminal device), the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow (see Fig.7, para. 0127, a communication device (e.g., communication node 302), for example, an RRC of an base station may include a hardware processor (e.g., processor 1140 or processor 5402) that is configured—for example, by software, virtualization, or other technique that abstracts control instructions from the underlying hardware, upon which everything will eventually be implemented-to communicate with one or more nodes (e.g., one of nodes 328 or 330), for example, a vehicular terminal device. At operation 702, the hardware processor is configured to designate a first RAT as a primary RAT for a primary communication link and a second RAT as a secondary RAT for a secondary communication link, with respect to one or more vehicular terminal devices, the hardware processor designate the primary RAT and the secondary RAT based on one or more preferences associated with a vehicular terminal device. Preferences include,  a specification of one or more of a desired data throughput, cost factor, mobility factor associated with a vehicular terminal device, or a specified quality of service (QoS), see also para. 0235-0238, Fig.37, the use of an MEC server 3702 near the user (i.e., near the base station 3704 and the RSUs 3706-3708),  facilitate multi-link communications. The MEC 3702 is configured to run as the application server for the V2X communication environment 3700, and is configured to select one or more links to send communication messages on,  certain messages are sent in all links, for redundancy purposes, and other messages is dedicated for specific technologies due to their QoS requirements or the type of information in the message is technology specific);
and wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow, based on media type of the media flow, user preferences, and network conditions (see Fig.7,, para. 0126, a change in the designation of the primary RAT and the secondary RAT occurs due to a change in network environment (e.g, network loading), mobility environment (e.g, movement or obstruction of a vehicular terminal device), and parameters specific to a communication device (e.g., preferences or capabilities of a vehicular terminal device) and a primary communication node (e.g., base station) modifies a designation of a primary RAT and a secondary RAT for a vehicular terminal device, for example, to maintain a certain QoS and to comply with user preferences of the vehicular terminal device. In some aspects, the vehicular terminal device may also modify the designation of the primary RAT and the secondary RAT. In other aspects, other devices within a multi-RAT network may modify the designation of the primary RAT and the secondary RAT. Also, per para. 0128, in response to a change in a network environment (e.g, a change in a network loading factor), the hardware processor may modify the designation of the primary RAT and the secondary RAT with respect to the vehicular terminal device, based on the one or more preferences of the vehicular terminal device. For example, the vehicular terminal device may specify a preference to modify a designation of a primary RAT from an LTE radio access technology to an IEEE 802.11 radio access technology, and a designation of a secondary RAT from an IEEE 802.11 radio access technology to an LTE radio access technology, when a network environment changes (e.g., a change in network loading). In some aspects, the vehicular terminal device may specify a preference for the designation of the primary RAT to be modified to another RAT, other than the secondary RAT).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method performed by a server, comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs), the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow, as taught by Fechtel, in the system of Koodli, so as to select a RAT to maintain a certain QoS and to comply with user preferences of a user device, see Fechtel, paragraphs 15-17.

As per claim 79, the combination of Koodli and Fechtel disclose the method of claim 75.

Koodli further disclose wherein provisioning the at least one QoS rule for the one or more media flows comprises determining QoS parameters to be applied to the media flow in accordance with QoS mechanisms supported by the communication network used for the media flow (see para. 0018, 0021, a WiFi access network can be cheaper for a network operator because it does not use the network operator's air link bandwidth, which is limited and expensive. Also, in QoS based access technologies, applications using more than the allowed QoS at a given time can be switched to another access technology rather than the connection being terminated, see also para. 0035-0038). 

As per claim 87, the combination of Koodli and Fechtel disclose the method of claim 75.

Koodli further disclose wherein the simultaneous connections are to different external data networks (see Fig.3, para. 0025-0027, while data flows 150 are being sent through RAN 122, UE 110 detects and attaches to RAN 124 using a second wireless access technology while still attached to RAN 122. The attachment can be performed in messaging 152, and upon attachment to RAN 124, UE 110 can send a solicitor message 154 to MAG 120 to establish a connection to the network). 

As per claim 94, claim 94 is rejected the same way as claim 75.  Koodli also disclose A policy server configured to be shared by two or more communication networks using different radio access technologies (RATs) (see para. 0036. "The LMA can be implemented in the anchor gateway 218 or the MME 220"; and paragraph 36, sentence 4: "The MME 220 may also be combined with the access gateway 216 and/or the anchor gateway 218"; and paragraph 35, last sentence: "The PGW acts as the Policy and Charging Enforcement Function (PCEF)"; also paragraph 27, sentence 6: "the LMA that uses rules and policies"; therefore, any reference to said LMA, gateway 216, gateway 218 or MME 220 is considered as a reference to the policy server), the policy server comprising: a communication interface for communicating with other network nodes (see Fig.1, Fig.2A-B, LMA with a communication interface, para. 0023-0024, LMA 114 exchanges flow handover messages with MAG 120 to prepare for the handover. LMA 114 can then begin forwarding the selected data flows over RAN 124, which can be a WiFi access point. If the UE 110 moves outside the range of one of the access technologies, this can be detected, and the data flows can be shifted, in accordance with the policies on the LMA 114, to another access technology); processing circuitry (see Fig.1, Fig.2A-B, LMA with a CPU / a processing circuitry). 

Claims 80-86 and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US Pub. No.:2010/0091653), in view of Fechtel (US Pub. No.:2020/0280827), and further in view of Liu (US Pub. No.: 2013/0121282).


As per claim 80, the combination of Koodli and Fechtel disclose the method of claim 75.

The combination of Koodli and Fechtel however does not explicitly disclose wherein provisioning the at least one QoS rule for each media flow comprises sending the QoS rule for each media flow to a control plane entity in a respective one or the communication networks associated with the media flow;

Liu however disclose wherein provisioning the at least one QoS rule for each media flow comprises sending the QoS rule for each media flow to a control plane entity in a respective one or the communication networks associated with the media flow (see para. 0063, 0074, 0104, as shown in FIG. 4a, in the case that the SGSN of the UMTS system supports an S3/S4 interface, a UMTS radio access network is connected to the SGSN through an Iu interface, while the SGSN is connected to the MME and the S-GW through an S3 interface and an S4 interface. The UMTS radio access network may also be connected directly to the S-GW through an S12 interface; the LTE radio access network is connected to the MME and the S-GW through a control plane interface S1-mme and a user plane interface S1u, respectively, and the MME and the S-GW are connected through a control plane interface S11, see also para. 0118, Step 2-3: The PDN gateway, under the current QoS policy control mechanism, can obtain application layer data stream information through the PCRF, and determine, according to the network load information, the application layer data stream information, and a preset policy, a TFT and a radio access technology that correspond to a bearer used to transmit data streams of the user equipment by using the LTE and the UMTS in uplink and downlink directions respectively). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein provisioning the at least one QoS rule for each media flow comprises sending the QoS rule for each media flow to a control plane entity in a respective one or the communication networks associated with the media flow, as taught by Liu, in the system of Koodli and Fechtel, so as to provide a way in which data streams of the user equipment are transmitted by using the at least two radio access technologies, and transmits the data streams of the user equipment in the determined way. In this way, the data volume of streams transmitted by using each radio access technology is allocated properly on an aggregated network according to the actual load conditions of the network, so that the resources of each radio network on the aggregated network are effectively utilized, see Liu, paragraphs 15-17.

As per claim 81, the combination of Koodli and Fechtel disclose the method of claim 75.

The combination of Koodli and Fechtel however does not explicitly disclose wherein provisioning the at least one QoS rule for each media flow comprises sending the QoS rule for each media flow to a common control plane entity for the communication networks;

Liu however disclose wherein provisioning the at least one QoS rule for each media flow comprises sending the QoS rule for each media flow to a common control plane entity for the communication networks (see para. 0017, the PDN gateway obtains network load information of each radio network where the user equipment is currently located according to the location information of the user equipment on at least two radio networks, and determines, according to the network load information and a preset policy {the QoS rule}, a way in which data streams of the user equipment are transmitted by using the at least two radio access technologies, and finally transmits the data streams of the user equipment in the determined way). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein provisioning the at least one QoS rule for each media flow comprises sending the QoS rule for each media flow to a common control plane entity for the communication networks, as taught by Liu, in the system of Koodli and Fechtel, so as to provide a way in which data streams of the user equipment are transmitted by using the at least two radio access technologies, and transmits the data streams of the user equipment in the determined way. In this way, the data volume of streams transmitted by using each radio access technology is allocated properly on an aggregated network according to the actual load conditions of the network, so that the resources of each radio network on the aggregated network are effectively utilized, see Liu, paragraphs 15-17.

As per claim 82, the combination of Koodli, Fechtel and Liu disclose the method of claim 81.

Liu further disclose  wherein the QoS rule for each of the media flows includes an indication of the access type of the media flow (see para. 0043, the PDN gateway consider other information such as data transmission based on actual requirements of the user equipment, to determine a way in which data streams are transmitted by using a radio access technology, which enables that not only the requirements in the preset policy but also the actual requirements of the user equipment can be met after data streams of the user equipment are transmitted by using the bearer of a corresponding radio access technology, and load balancing between each radio network can be implemented, and quality of service requirements of the user equipment are met). 

As per claim 83, the combination of Koodli, Fechtel and Liu disclose the method of claim 82.

Koodli further disclose wherein the simultaneous connections are to the same external data network (see Fig.1, Fig.2A-B, para. 0022-0024, as shown in FIG. 2A, UE 110 is communicating with the internet 118 {the same external data network} through MAG 112 and LMA 114 using two data flows, flow 128 and 130. The data flow can be packet data sent in an Internet Protocol (IP) and can be generated/requested by an application running on UE 110. For example, the subscriber can be browsing the web on UE 110 and the web browser can be sending and receiving data that is represented as flow 128). 

As per claim 84, the combination of Koodli, Fechtel and Liu disclose the method of claim 83.

Koodli further disclose wherein the method further comprises receiving from the same external data network media flow description describing the QoS of the one or more media flows and the network address associated with the one or more media flows (see Fig.2B, para. 0024, the trigger is a result of the network operator policies, the subscriber's preferences, or a combination of the two / the same external data network media flow description describing the QoS. Once a decision is made to offload traffic onto RAN 124, LMA 114 exchanges flow handover messages with MAG 120 to prepare for the handover. LMA 114 can then begin forwarding the selected data flows over RAN 124, which can be a WiFi access point. If the UE 110 moves outside the range of one of the access technologies, this can be detected, and the data flows can be shifted, in accordance with the policies on the LMA 114, to another access technology). 

As per claim 85, the combination of Koodli, Fechtel and Liu disclose the method of claim 84.

Liu further disclose wherein the method further comprises receiving information indicating at least an access type to use for the one or more media flows (see para. 0009, 0056, each bearer corresponds to one TFT, where each packet filter may include such features as a source/destination IP address, a protocol type, and a port range and is used to match and separate data streams with the same features, at least one routing filter is configured on the user equipment and a Packet Data Network (PDN) gateway respectively, where the configured routing filter includes such features as source/destination IP address, source/destination port number, and protocol type, and is used to match IP packet streams of the same features). 

As per claim 86, the combination of Koodli, Fechtel and Liu disclose the method of claim 85.

Liu further disclose wherein the method further comprises notifying the same external data network of the access type used for the one or more media flows (see para. 0009, 0056, where each packet filter may include such features as a source/destination IP address, a protocol type, and a port range and is used to match and separate data streams with the same features, at least one routing filter is configured on the user equipment and a Packet Data Network (PDN) gateway respectively, where the configured routing filter includes such features as source/destination IP address, source/destination port number, and protocol type, and is used to match IP packet streams of the same features). 

As per claim 91, the combination of Koodli and Fechtel disclose the method of claim 75.

The combination of Koodli and Fechtel however does not explicitly disclose wherein obtaining information indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks using different radio access technologies comprises: receiving a first session request to establish a session over a first one of the communication networks, the first session request including a shared user equipment identifier for the communication networks; receiving a second session request to establish a session over a second one of the communication networks, the second session request including the shared user equipment identifier; and correlating the shared user equipment identifier in the first and second session requests;

Liu however disclose wherein obtaining information indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks using different radio access technologies comprises: receiving a first session request to establish a session over a first one of the communication networks, the first session request including a shared user equipment identifier for the communication networks; receiving a second session request to establish a session over a second one of the communication networks, the second session request including the shared user equipment identifier; and correlating the shared user equipment identifier in the first and second session requests (see para. 0004, 0101, 0112, 0174, the user equipment establish LTE and UMTS bearers of a same PDN connection through the PDN gateway and by using a same IP address or establish LTE and UMTS bearers of different PDN connections through the PDN gateway and by using different IP addresses. In addition, after the LTE and UMTS bearers are established, the PDN gateway may store the identifier information of the user equipment and identifier information of the LTE and UMTS bearers. In this way, the PDN gateway may know which bearers are established by the user equipment, also the bearer establishing unit 23 establishes bearers of different radio access technologies corresponding to different PDN connections through the PDN gateway and by using different IP addresses, while the PDN gateway can know, according to the identifier information of the user equipment, bearers of which radio access technologies are established by the user equipment).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein obtaining information indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks using different radio access technologies comprises: receiving a first session request to establish a session over a first one of the communication networks, the first session request including a shared user equipment identifier for the communication networks; receiving a second session request to establish a session over a second one of the communication networks, the second session request including the shared user equipment identifier; and correlating the shared user equipment identifier in the first and second session requests, as taught by Liu, in the system of Koodli and Fechtel, so as to provide a way in which data streams of the user equipment are transmitted by using the at least two radio access technologies, and transmits the data streams of the user equipment in the determined way. In this way, the data volume of streams transmitted by using each radio access technology is allocated properly on an aggregated network according to the actual load conditions of the network, so that the resources of each radio network on the aggregated network are effectively utilized, see Liu, paragraphs 15-17.


Claims 78 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US Pub. No.:2010/0091653), in view of Fichtel (US Pub. No.: 2020/0280827), and further in view of Ekici et al. (US Pub. No.: 2011/0319072).

As per claim 78, the combination of Koodli and Fechtel disclose the method of claim 75.

Koodli further disclose wherein determining which of the two different communication networks is to be used for the media flow comprises multiple IP addresses (see para. 0018, 0025, In step 148, LMA 114 creates a binding for UE 110 using the UE's identification (e.g., MN-ID). LMA 114 also checks an application profile that the LMA maintains for each wireless access technology. The application profile specifies a priority ordering of applications suited for a particular wireless access technology. The application profile can be based on local policies and is configurable. The LMA 114 associates the corresponding application profile with the wireless access technology identification (e.g., ATT ID). The association can be a mapping through the use of pointers or addresses or the creation of entries in a database or structure, see also para. 0054).

The combination of Koodli and Fechtel however does not explicitly disclose wherein determining which of the two different communication networks is to be used for the media flow comprises determining the communication network for the media flow based on a network address associated with the media flow. 

Ekici however disclose wherein determining which of the two different communication networks is to be used for the media flow comprises determining the communication network for the media flow based on a network address associated with the media flow (Fig.2-5, 0029, 0039, 0045, a multi-mode device 102 that is registered (i.e., associated/attached/etc.) to both WLAN/WCDMA networks can obtain network IP addresses and be addressed by either network through either a first or a second IP address. A first data connection 204 with its corresponding first IP address is established over a WCDMA network 206 using a PDP context activation procedure, and a second data connection 210 with its corresponding second IP address is established over a WLAN network access point 212 using a Dynamic Host Configuration Protocol (DHCP), 0049-0052, referring to FIG. 4 and FIG. 5, a data transmission between the multi-mode device 102 and the server 214 can be either mobile originated on the uplink 402, 404 or mobile terminated on the downlink 406, 408, the difference in behavior is due to the fact that the server 214 located in the network can monitor traffic activity constantly on either of the data connections 204, 210 (i.e. IP addresses IP:1 and IP:2), see also Fig.7, 0068-0072). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining which of the two different communication networks is to be used for the media flow comprises determining the communication network for the media flow based on a network address associated with the media flow, as taught by Ekici, in the system of Koodli and Fechtel, so as to provide a network selection method comprising: a multi-mode mobile communication device selecting a first data connection carried over a first radio access technology (RAT) based on a first requested QoS; and the multi-mode mobile communication device selecting a second data connection over a second RAT based on a second requested QoS, see Ekici, paragraphs 18-26.


Claims 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US Pub. No.:2010/0091653), in view of Fechtel  (US Pub. No.: 2020/0280827), and further in view of Wang (US Pub. No.: 2017/0374579).

As per claim 88, the combination of Koodli and Fechtel disclose the method of claim 75.

The combination of Koodli and Fechtel however does not explicitly disclose wherein the method further comprises provisioning, by the policy server for each of the two different communication networks, a maximum bit rate for the user equipment for all non-guaranteed media flows between the user equipment and the one or more external data networks based on an aggregate maximum bit rate for the user equipment that applies across the two different communication networks. 

Wang however disclose wherein a method further comprises provisioning, by the policy server for each of the two different communication networks, a maximum bit rate for the user equipment for all non-guaranteed media flows between the user equipment and the one or more external data networks based on an aggregate maximum bit rate for the user equipment that applies across the two different communication networks (see para. 0089-0096, 0116-0118, the transmission rate may be a maximum bit rate (MBR). For example, the WTRU may be configured with a maximum bit rate value at which a bearer (or a plurality thereof) may be served, this rate may be served by only one of the plurality of interfaces configured for the WTRU. For example, the MBR may be configured such that it is applicable to transmissions associated with the LTE interface. Any data exceeding the MBR may be a candidate for offloading to the WiFi interface. Also, the transmission rate may be an APN Aggregate MBR (A-AMBR). For example, the WTRU may be configured with a maximum bit rate value at which a bearer (or a plurality thereof) may be served. The plurality of bearers may correspond to a single APN. The bearers may consist only of non-GBR bearers). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a method further comprises provisioning, by the policy server for each of the two different communication networks, a maximum bit rate for the user equipment for all non-guaranteed media flows between the user equipment and the one or more external data networks based on an aggregate maximum bit rate for the user equipment that applies across the two different communication networks, as taught by Wang, in the system of Koodli and Fechtel, so as to provide more throughput and a better user experience, by using a first radio access technology and a second radio access technology for wireless communication, see Wang, paragraphs 2-4.

As per claim 89, the combination of Koodli and Fechtel disclose the method of claim 75.

The combination of Koodli and Fechtel however does not explicitly disclose wherein the method further comprises provisioning, by the policy server, a maximum bit rate for non-guaranteed media flow for each connection between one of the communication networks and one of the external data networks. 

Wang however disclose wherein the method further comprises provisioning, by the policy server, a maximum bit rate for non-guaranteed media flow for each connection between one of the communication networks and one of the external data networks. (see para. 0116-0118, the transmission rate may be a maximum bit rate (MBR), the WTRU may be configured with a maximum bit rate value at which a bearer (or a plurality thereof) may be served, and the bearers consist only of non-GBR bearers).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the method further comprises provisioning, by the policy server, a maximum bit rate for non-guaranteed media flow for each connection between one of the communication networks and one of the external data networks, as taught by Wang, in the system of Koodli and Fechtel, so that part of the data of a RB is sent over the Uu while the rest is sent over the WLAN link, for traffic that is sent over WLAN, the IP packets are retrieved from the S1-U packets and directly delivered in IEEE 802.11 frames , see Wang, paragraphs 62-65.

As per claim 90, the combination of Koodli, Fechtel and Wang disclose the method of claim 89.

Wang further disclose the method further comprising determining the aggregate maximum bit rate for each connection between one of the communication networks and one of the external data networks by: determining a total aggregate maximum bit rate for the simultaneous connections to each external data network; and splitting the total aggregate maximum bit rate for the simultaneous connections to each external data network between the connected communication networks (see para. 0003-0004, 0092, 0112, 0118, the WTRU may be configured with a maximum bit rate value at which a bearer (or a plurality thereof) may be served. The plurality of bearers may correspond to a single APN. The bearers may consist only of non-GBR bearers. The rate may be served by only one of the plurality of interfaces configured for the WTRU. The A-AMBR may be applicable to a specific bearer, to a group of bearers (e.g., based on configuration, the associated priority, or the associated LCG), to a bearer type (e.g., to one or more GBR bearers, non-GBR bearers, split bearers, or WiFi-only bearers).

Claims 95-97 and 100-103 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No.: 2013/0121282), and further in view of Fechtel (US Pub. No.:2020/0280827).

As per claim 95, Liu disclose A method performed by a user equipment (see para. 0077, the user equipment) for simultaneously accessing one or more external data networks over multiple communication networks (see para. 0102, a UMTS network and a LTE network) using different radio access technologies (RATs) (see para. 0102, a UMTS network and a LTE network), the method comprising: 
establishing simultaneous connections to one or more external data networks over two different communication networks, each using different radio access technology (see para. 0077, "the user equipment attaches to a radio network other than the first radio network, for example, a second radio network"; also paragraph 98, sentence 1: "the user equipment accesses the packet core network through at least two radio interfaces"; and paragraph 99: "Establish bearers of at least two radio access technologies with the PDN gateway'', see also Fig.2, para. 0072, a radio access technology selection function entity selects, according to the determined data volume of streams transmitted in the downlink direction, a radio access technology that is used to transmit the downlink data streams, and transmits the downlink data streams of the user equipment by using the bearer of the selected radio access technology 1 and/or 2. Also per para. 0074, because bearers of different radio access technologies in a dynamic way, the PDN gateway configure the bearers of multiple different radio access technologies, so that the bearers can carry data streams with the same Quality of Service (QoS) requirements and para. 0100-0110, the user equipment establishes a UMTS bearer with the PDN gateway through independent bearer establishment signaling, and the user equipment accesses the LTE radio network and establishes an LTE bearer with the PDN gateway, clearly teaches a UE "establishing simultaneous connections to one or more external data networks over two different communication networks, each using a different radio access technology); and 
mapping media flows between the user equipment and the one or more external data networks to respective ones of the simultaneous connections established over the two different communication networks (see para. 0119, "the user equipment[...} can exactly know whether the radio access technology corresponding to each established bearer is LTE or UMTS"; and paragraph 119, last sentence: "the TFT and radio access technology that correspond to a bearer used to transmit data streams by using the LTE and UMTS are determined, and uplink[...} data streams of a same TCP connection are transmitted by using the bearer of a same radio access technology"; also paragraph 61: "data streams transmitted in the uplink [...} directions, where each data stream corresponds to one TFT"; therefore, the user equipment maps streams/ flows to RATs using TFT, see also para. 0117-0125, 0124,  Step 3-3: The PDN gateway determines, according to the network load information and a preset policy, a way in which the data streams of the user equipment are transmitted by using the LTE and UMTS in the downlink direction, including the data volume of the downlink data streams transmitted by using the LTE and the UMTS, for example, a specific data volume or data volume proportion. In this way, the loads in the LTE and UMTS systems can be better controlled, and the utilization and throughput of these two systems can be maximized, and Step 3-4: The PDN gateway selects, according to the determined data volume or data volume proportion of the data streams transmitted in the downlink direction, a corresponding LTE or UMTS, and transmits the downlink data streams according to the bearer of the selected LTE or the UMTS).

Liu however does not explicitly disclose receive signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, each “having a different QoS model” and using a different radio access technology; and transfer the QoS rule to the one of the networks carrying the media flow; and wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow based on media type of the media flow, user preferences, and network conditions;

Fechtel however disclose a policy server configured to be shared by two or more communication networks having different Quality of Service (QoS) models (see para. 0123-0125, using more than one radio access technology (RAT) simultaneously to realize quality of service (QoS) gains/different QoS models,  a user equipment transmitting and receiving on a primary RAT (e.g., LTE or a lower-frequency RAT) and on a secondary RAT (e.g, Wi-Fi or a higher-frequency RAT), also para. 0126,  a primary communication node (e.g., base station) modify a designation of a primary RAT and a secondary RAT for a vehicular terminal device, to maintain a certain QoS and to comply with user preferences of the vehicular terminal device, see also para. 0235-0238, Fig.37, the use of an MEC server 3702 near the user), the method comprising: receive signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, each “having a different QoS model” and using a different radio access technology (see Fig.7, para. 0127, a communication device (e.g., communication node 302), for example, an RRC of an base station may include a hardware processor (e.g., processor 1140 or processor 5402) that is configured—for example, by software, virtualization, or other technique that abstracts control instructions from the underlying hardware, upon which everything will eventually be implemented-to communicate with one or more nodes (e.g., one of nodes 328 or 330), for example, a vehicular terminal device. At operation 702, the hardware processor is configured to designate a first RAT as a primary RAT for a primary communication link and a second RAT as a secondary RAT for a secondary communication link, with respect to one or more vehicular terminal devices, the hardware processor designate the primary RAT and the secondary RAT based on one or more preferences associated with a vehicular terminal device. Preferences include,  a specification of one or more of a desired data throughput, cost factor, mobility factor associated with a vehicular terminal device, or a specified quality of service (QoS), see also para. 0235-0238, Fig.37, the use of an MEC server 3702 near the user (i.e., near the base station 3704 and the RSUs 3706-3708),  facilitate multi-link communications. The MEC 3702 is configured to run as the application server for the V2X communication environment 3700, and is configured to select one or more links to send communication messages on,  certain messages are sent in all links, for redundancy purposes, and other messages is dedicated for specific technologies due to their QoS requirements or the type of information in the message is technology specific); and
wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow (see Fig.4,  para. 0028-0029, the flow parameters describe the data flow and be used to determine which packets belong to a particular data flow {at least one QoS rule for one or more media flows}, the he flow parameters include information regarding the origination of the flow, identification information of the flow, the data content in the flow, or any other identifying information that can be used to classify a data packet as being part of a flow, and once the flow BCE 166 is established, LMA 114 forwards packets conforming to the flow parameters to MAG 120, and MAG 120 then sends the packets to UE 110, as shown in flows 170 and 172. MAG 120  inform the UE 110 of the flow handover to access technology 2/RAN 124 by sending access technology specific messaging / determining, for each media flow, which of the two different communication networks is to be used for the media flow), based on media type of the media flow, user preferences, and network conditions (see para. 0018, a voice application running on a voice over internet protocol (VoIP) performs better on an LTE wireless access connection that offers Quality of Service (QoS) than on a WiFi connection lacking QoS. Certain applications, such as web browsing, can perform nearly as well on a WiFi connection or an LTE connection. These differences between and among applications can be used to determine how flows from the applications are routed among the available wireless access technologies, see also para. 0020, 0043, the user preferences is linked to the subscriber information stored by the network operator for the user, and when a user connects to the network, the subscriber information is sent to the gateway device. In the gateway, information can be collected regarding the data flows initiated by the user as well as the connections maintained by the user equipment, the logic can map the information and analyze the information against rules and policies specific to the subscriber to make decisions regarding how the data flow are routed to the user equipment,  when a user is talking on a mobile device using VoIP on a WiFi connection and the user comes in range of a LTE connection, the access gateway switch the VoIP application flow to the LTE connection which provides better performance).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method performed by a server, comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs), the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow, and wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow based on media type of the media flow, user preferences, and network conditions as taught by Fechtel, in the system of Liu, so as to select a RAT to maintain a certain QoS and to comply with user preferences of a user device, see Fechtel, paragraphs 15-17.

As per claim 96, the combination of Liu and Fechtel disclose the method of claim 95.

Liu further disclose a method comprising receiving packet filters identifying one or more flows for uplink traffic to be transported over the two communication networks to the one or more external data networks (see para. 0009, 0056, to differentiate data streams transmitted over bearers from application layer data packets, each bearer corresponds to one TFT. A TFT is a group of packet filters, where each packet filter may include such features as a source/destination IP address, a protocol type, and a port range and is used to match and separate data streams with the same features). 

As per claim 97, the combination of Liu and Fechtel disclose the method of claim 95.

Liu further disclose wherein establishing simultaneous connections over two different communication networks using different radio access technologies comprises establishing simultaneous connections over the two communication networks to the same external data network (see para. 0050, 0094, 0097, the user equipment determines, according to a volume proportion of data carried by using at least two radio access technologies in the downlink direction or according to a preset calculation relationship, a way in which data streams of the user equipment are transmitted in the uplink direction, the data volume proportion carried by using at least two radio access technologies in the downlink direction is used as the data volume proportion carried by using at least two radio access technologies in the uplink direction; or the data volume proportion carried by using at least two radio access technologies in the uplink direction is equal to the data volume proportion carried by using a radio access technology in the downlink direction multiplied by a scaling factor, where the scaling factor may be configured inside the user equipment or dynamically configured by the network side through signaling / establishing simultaneous connections over the two communication networks to the same external data network, see also 4a-4b). 

As per claim 100, the combination of Liu and Fechtel disclose the method of claim 95.

Liu further disclose sending a request to a session controller to establish a media session over one of the established sessions, the request comprising a description of one or more media flows with information indicating an access type selected for each of the one or more media flows (see para. 0004, 0101, 0112, 0174, the user equipment establish LTE and UMTS bearers of a same PDN connection through the PDN gateway and by using a same IP address or establish LTE and UMTS bearers of different PDN connections through the PDN gateway and by using different IP addresses. In addition, after the LTE and UMTS bearers are established, the PDN gateway may store the identifier information of the user equipment and identifier information of the LTE and UMTS bearers. In this way, the PDN gateway may know which bearers are established by the user equipment, also the bearer establishing unit 23 establishes bearers of different radio access technologies corresponding to different PDN connections through the PDN gateway and by using different IP addresses, while the PDN gateway can know, according to the identifier information of the user equipment, bearers of which radio access technologies are established by the user equipment). 

As per claim 101, the combination of Liu and Fechtel disclose the method of claim 95.

Liu further disclose wherein mapping media flows between the user equipment and the one or more external data networks to respective ones of the simultaneous connections comprises: receiving one or more packet filters for mapping the media flows to radio bearers in corresponding ones of the communication networks; and applying the packet filters to map the media flows to respective radio bearers in the corresponding ones of the communication networks (see para. 0009, 0056, to differentiate data streams transmitted over bearers from application layer data packets, each bearer corresponds to one TFT. A TFT is a group of packet filters, where each packet filter may include such features as a source/destination IP address, a protocol type, and a port range and is used to match and separate data streams with the same features). 

As per claim 102, the combination of Liu and Fechtel disclose the method of claim 96.

Liu further disclose wherein the packet filters comprise an indication of the access type of the media flow (see para. 0009, 0056, each bearer corresponds to one TFT, and a TFT is a group of packet filters, where each packet filter may include such features as a source/destination IP address, a protocol type, and a port range and is used to match and separate data streams with the same features, at least one routing filter is configured on the user equipment and a Packet Data Network (PDN) gateway respectively, where the configured routing filter includes such features as source/destination IP address, source/destination port number, and protocol type, and is used to match IP packet streams of the same features). 

As per claim 103, claim 103 is rejected the same way as claim 95. Liu also disclose A user equipment (Fig.4a-4b, Fig.5, Fig.12 user equipment), comprising: an interface circuit (see Fig.5, user equipment with interface circuit) configured for communicating over two communication networks using different radio access technologies (see para. 0112,  the user equipment establish LTE and UMTS bearers via the LTE and UMTS radio networks); and processing circuitry (Fig.4a-4b, Fig.5, Fig.12 user equipment with a CPU/a processor). 

Claims 98-99 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No.: 2013/0121282), in view of Fechtel (US Pub. No.:2020/0280827), and further in view of Wang (US Pub. No.: 2017/0374579).

As per claim 98, the combination of Liu and Fechtel disclose the method of claim 95.

The combination of Liu and Fechtel however does not explicitly disclose receiving a consolidated maximum bit rate for one or more non-guaranteed quality of service bearers associated with the simultaneous connections to a same external data network. 

Wang however disclose receiving a consolidated maximum bit rate for one or more non-guaranteed quality of service bearers associated with the simultaneous connections to a same external data network (see para. 0089-0096, 0116-0118, the transmission rate may be a maximum bit rate (MBR). For example, the WTRU may be configured with a maximum bit rate value at which a bearer (or a plurality thereof) may be served, this rate may be served by only one of the plurality of interfaces configured for the WTRU. For example, the MBR may be configured such that it is applicable to transmissions associated with the LTE interface. Any data exceeding the MBR may be a candidate for offloading to the WiFi interface. Also, the transmission rate may be an APN Aggregate MBR (A-AMBR), the WTRU may be configured with a maximum bit rate value at which a bearer (or a plurality thereof) may be served / a consolidated maximum bit rate for one or more non-guaranteed quality of service bearers). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a consolidated maximum bit rate for one or more non-guaranteed quality of service bearers associated with the simultaneous connections to a same external data network, as taught by Wang, in the system of Liu and Fechtel, so as to provide more throughput and a better user experience, by using a first radio access technology and a second radio access technology for wireless communication, see Wang, paragraphs 2-4.

As per claim 99, the combination of Liu and Fechtel disclose the method of claim 95.

 The combination of Liu and Fechtel disclose however does not explicitly disclose  receiving, for each connection of the simultaneous connections to a same external data network, a maximum bit rate for one or more non-guaranteed quality of service bearers established over the corresponding communication network. 

Wang however disclose receiving, for each connection of the simultaneous connections to a same external data network, a maximum bit rate for one or more non-guaranteed quality of service bearers established over the corresponding communication network (see para. 0116-0118, the transmission rate may be a maximum bit rate (MBR), the WTRU may be configured with a maximum bit rate value at which a bearer (or a plurality thereof) may be served, and the bearers consist only of non-GBR bearers). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, for each connection of the simultaneous connections to a same external data network, a maximum bit rate for one or more non-guaranteed quality of service bearers established over the corresponding communication network, as taught by Wang, in the system of Liu and Fechtel, so that part of the data of a RB is sent over the Uu while the rest is sent over the WLAN link, for traffic that is sent over WLAN, the IP packets are retrieved from the S1-U packets and directly delivered in IEEE 802.11 frames , see Wang, paragraphs 62-65.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claims 75 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US Pub. No.:2010/0091653), and further in view of Damnjanovic et al (US Pub. No.:2015/0110048).

As per claim 75, Koodli disclose A method performed by a policy server (see para. 0036. "The LMA can be implemented in the anchor gateway 218 or the MME 220"; and paragraph 36, sentence 4: "The MME 220 may also be combined with the access gateway 216 and/or the anchor gateway 218"; and paragraph 35, last sentence: "The PGW acts as the Policy and Charging Enforcement Function (PCEF)"; also paragraph 27, sentence 6: "the LMA that uses rules and policies"; therefore, any reference to said LMA, gateway 216, gateway 218 or MME 220 is considered as a reference to the policy server) shared by two or more communication networks (see para. 0032, "access network 206"; and paragraph 32, "an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) 210'') using different radio access technologies (RATs) (see para. 0032, "a txRTT transceiver 200, a high-rate packet data (HRPD) transceiver 202, and an evolved high-rate packet data (eHRPD) transceiver 204, each of which can connect to an access network 206" and  paragraph 32, sentence 3: "An evolved Node B (eNodeB) transceiver 208 is an
LTE network radio network component that connects to an Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) 210"; therefore, networks 206 and 208 use different radio access technologies), the method comprising: 
	receiving, by the policy server, signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, each using different RAT (see para. 0025, "the UE 110 attaches to RAN 122 using an access technology"; and paragraph 25, sentences 5-6: "In messaging 144, MAG 112 performs an initial binding registration with LMA 114. The message 144 can provide LMA 114 with [...} the access technology type (e.g., ATT ID)"; and paragraph 26, sentence 7: ''UE 110 detects and attaches to
RAN 124 using a second wireless access technology while still attached to RAN 122"; and paragraph 27, sentences 1-2: "Upon attachment to RAN 124 [...} MAG 120 sends an initial binding registration message 156 to the LMA 114 and provides LMA 114 with an identification of the UE and of the access technology type"); 
in response to the indication of simultaneous network connections, generating by the policy server, at least one QoS rule for one or more media flows between the user equipment and an external data network over any one of the simultaneous connections (see para. 0027, "the LMA that uses rules and policies to determine how data flows are to be routed,  capacity information can also be used in determining how to shift data flows"; and paragraph 35, last sentence: "The PGW acts as the Policy and Charging Enforcement Function (PCEF), which manages Quality of Service (QoS)"; and paragraph 18, sentence 5: "a voice application running on a voice over internet protocol (VoIP) performs better on an LTE wireless access connection  that offers Quality of Service (QoS) than on a WiFi connection lacking QoS"; and paragraph 29, sentence 1: "LMA 114 forwards packets conforming to the flow parameters to MAG 120, and MAG 120 then sends the packets to UE 110, as shown in flows 170 and 172"; therefore, said LMA creates QoS rules for the flows using each access technology), and
wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow (see Fig.4,  para. 0028-0029, the flow parameters describe the data flow and be used to determine which packets belong to a particular data flow {at least one QoS rule for one or more media flows}, the he flow parameters include information regarding the origination of the flow, identification information of the flow, the data content in the flow, or any other identifying information that can be used to classify a data packet as being part of a flow, and once the flow BCE 166 is established, LMA 114 forwards packets conforming to the flow parameters to MAG 120, and MAG 120 then sends the packets to UE 110, as shown in flows 170 and 172. MAG 120  inform the UE 110 of the flow handover to access technology 2/RAN 124 by sending access technology specific messaging / determining, for each media flow, which of the two different communication networks is to be used for the media flow), based on media type of the media flow, user preferences, and network conditions (see para. 0018, a voice application running on a voice over internet protocol (VoIP) performs better on an LTE wireless access connection that offers Quality of Service (QoS) than on a WiFi connection lacking QoS. Certain applications, such as web browsing, can perform nearly as well on a WiFi connection or an LTE connection. These differences between and among applications can be used to determine how flows from the applications are routed among the available wireless access technologies, see also para. 0020, 0043, the user preferences is linked to the subscriber information stored by the network operator for the user, and when a user connects to the network, the subscriber information is sent to the gateway device. In the gateway, information can be collected regarding the data flows initiated by the user as well as the connections maintained by the user equipment, the logic can map the information and analyze the information against rules and policies specific to the subscriber to make decisions regarding how the data flow are routed to the user equipment,  when a user is talking on a mobile device using VoIP on a WiFi connection and the user comes in range of a LTE connection, the access gateway switch the VoIP application flow to the LTE connection which provides better performance).

Although Koodli disclose in response to the indication of simultaneous network connections, generating by the policy server, at least one QoS rule for one or more media flows between the user equipment and an external data network over any one of the simultaneous connections;

Koodli however does not explicitly disclose a method comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs), the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow;

Damnjanovic however disclose a method comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs) (see Fig.11, para. 0110-0112,  at 1102, the eNB schedule a UE capable of communicating data of a same bearer on the first and second RATs simultaneously, see also para. 0046-0049, 0057-0064, Fig. 4-5A-B. the data paths 545, 550 are shown within the context of a wireless communication system 500-a, 500-b aggregating WLAN and LTE radio access technologies),  the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow (see Fig.111, para. 0110-0112, the eNB schedule a UE capable of communicating data of a same bearer on the first and second RATs simultaneously (e.g., UE capable of RLC aggregation and/or PDCP aggregation) and a UE not capable of communicating data of a same bearer on the first and second RAT simultaneously (e.g., bearer-selection only) using a joint scheduler and a joint flow control module. The joint scheduler use a QoS based scheduling algorithm {two or more communication networks “having different Quality of Service (QoS) models”}. As illustrated in FIG. 9, the joint scheduler is a multi-link joint scheduler capable of scheduling LTE-only bearers, RLC-aggregated data, and WLAN-only bearers, wherein RLC-aggregated data is data of the same bearer which scheduled on the first and second RATs simultaneously).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs), the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow, as taught by Damnjanovic, in the system of Koodli, so as to support the increase in versatility of UEs, where multi-mode UEs that are able to operate in networks using different types of RATs, a multi-mode UE is able to operate in both wireless wide area networks (WWANs) and wireless local area networks (WLANs, for example, a WiFi network). A WWAN is a cellular network (e.g., a 3G and/or 4G network), see Damnjanovic, paragraphs 5-7.

As per claim 94, claim 94 is rejected the same way as claim 75.

Claims 95-97 and 100-103 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No.: 2013/0121282), and further in view of Damnjanovic et al (US Pub. No.:2015/0110048).

As per claim 95, Liu disclose A method performed by a user equipment (see para. 0077, the user equipment) for simultaneously accessing one or more external data networks over multiple communication networks (see para. 0102, a UMTS network and a LTE network) using different radio access technologies (RATs) (see para. 0102, a UMTS network and a LTE network), the method comprising: 
establishing simultaneous connections to one or more external data networks over two different communication networks, each using different radio access technology (see para. 0077, "the user equipment attaches to a radio network other than the first radio network, for example, a second radio network"; also paragraph 98, sentence 1: "the user equipment accesses the packet core network through at least two radio interfaces"; and paragraph 99: "Establish bearers of at least two radio access technologies with the PDN gateway'', see also Fig.2, para. 0072, a radio access technology selection function entity selects, according to the determined data volume of streams transmitted in the downlink direction, a radio access technology that is used to transmit the downlink data streams, and transmits the downlink data streams of the user equipment by using the bearer of the selected radio access technology 1 and/or 2. Also per para. 0074, because bearers of different radio access technologies in a dynamic way, the PDN gateway configure the bearers of multiple different radio access technologies, so that the bearers can carry data streams with the same Quality of Service (QoS) requirements and para. 0100-0110, the user equipment establishes a UMTS bearer with the PDN gateway through independent bearer establishment signaling, and the user equipment accesses the LTE radio network and establishes an LTE bearer with the PDN gateway, clearly teaches a UE "establishing simultaneous connections to one or more external data networks over two different communication networks, each using a different radio access technology); and 
mapping media flows between the user equipment and the one or more external data networks to respective ones of the simultaneous connections established over the two different communication networks (see para. 0119, "the user equipment[...} can exactly know whether the radio access technology corresponding to each established bearer is LTE or UMTS"; and paragraph 119, last sentence: "the TFT and radio access technology that correspond to a bearer used to transmit data streams by using the LTE and UMTS are determined, and uplink[...} data streams of a same TCP connection are transmitted by using the bearer of a same radio access technology"; also paragraph 61: "data streams transmitted in the uplink [...} directions, where each data stream corresponds to one TFT"; therefore, the user equipment maps streams/ flows to RATs using TFT, see also para. 0117-0125, 0124,  Step 3-3: The PDN gateway determines, according to the network load information and a preset policy, a way in which the data streams of the user equipment are transmitted by using the LTE and UMTS in the downlink direction, including the data volume of the downlink data streams transmitted by using the LTE and the UMTS, for example, a specific data volume or data volume proportion. In this way, the loads in the LTE and UMTS systems can be better controlled, and the utilization and throughput of these two systems can be maximized, and Step 3-4: The PDN gateway selects, according to the determined data volume or data volume proportion of the data streams transmitted in the downlink direction, a corresponding LTE or UMTS, and transmits the downlink data streams according to the bearer of the selected LTE or the UMTS); and
wherein generating the at least one QoS rule for one or more media flows comprises determining, for each media flow, which of the two different communication networks is to be used for the media flow based on media type of the media flow, user preferences, and network conditions (see para. 0033-0041, the traffic scaling factor between a first radio network and a second radio network is a preset value; a same data stream is transmitted by using a same radio access technology in uplink and downlink directions, for example, uplink and downlink data of a same Transmission Control Protocol (TCP) connection is transmitted by using a same radio access technology; the number of network users in a corresponding area of the first radio network is smaller than a preset value; the uplink data streams of the user equipment are transmitted preferably {user preferences} by using a second radio access technology, and when the data transmission rate of the second radio network is smaller than a preset value, downlink data streams are transmitted by using a first radio access technology, see also para. 0042-0047).

Liu however does not explicitly disclose a method comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs), the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow;

Damnjanovic however disclose a method comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs) (see Fig.11, para. 0110-0112,  at 1102, the eNB schedule a UE capable of communicating data of a same bearer on the first and second RATs simultaneously, see also para. 0046-0049, 0057-0064, Fig. 4-5A-B. the data paths 545, 550 are shown within the context of a wireless communication system 500-a, 500-b aggregating WLAN and LTE radio access technologies),  the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow (see Fig.111, para. 0110-0112, the eNB schedule a UE capable of communicating data of a same bearer on the first and second RATs simultaneously (e.g., UE capable of RLC aggregation and/or PDCP aggregation) and a UE not capable of communicating data of a same bearer on the first and second RAT simultaneously (e.g., bearer-selection only) using a joint scheduler and a joint flow control module. The joint scheduler use a QoS based scheduling algorithm {two or more communication networks “having different Quality of Service (QoS) models”}. As illustrated in FIG. 9, the joint scheduler is a multi-link joint scheduler capable of scheduling LTE-only bearers, RLC-aggregated data, and WLAN-only bearers, wherein RLC-aggregated data is data of the same bearer which scheduled on the first and second RATs simultaneously).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method comprising two or more communication networks “having different Quality of Service (QoS) models” and using different radio access technologies (RATs), the method comprising: signaling indicating that a user equipment has requested simultaneous connections to one or more external data networks over two different communication networks, “each having a different QoS model” and using a different RAT; and transferring the QoS rule to the one of the simultaneous connections networks carrying the media flow, as taught by Damnjanovic, in the system of Liu, so as to support the increase in versatility of UEs, where multi-mode UEs that are able to operate in networks using different types of RATs, a multi-mode UE is able to operate in both wireless wide area networks (WWANs) and wireless local area networks (WLANs, for example, a WiFi network). A WWAN is a cellular network (e.g., a 3G and/or 4G network), see Damnjanovic, paragraphs 5-7.

As per claim 103, claim 103 is rejected the same way as claim 95.

Allowable Subject Matter
Claims 92 and 93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olofsson (US Pub. No.:2018/0139675) – see para. 0123-0127, “URS resource request (corresponding to the RRR described above): this is a request for URS resources sent to the first network node 100 and may include capabilities of the user device 300, information about currently ongoing services, and information about current radio characteristics (e.g. neighbor ells, velocity, etc.), and transmission configuration (e.g. MIMO, DRX/DTX, etc.). The allocation of radio resource for the URS may be based on this information (e.g. measurements, or service information) provided by the user device 300 or by the source RAT via e.g. the second network node 600. The benefit of including this information is that the first RAT can select an URS that is suitable for the user device 300, e.g. an URS that the user device 300 will be able to use (e.g. matching the user device 300 capabilities, and possible to transmit without impacting the QoS of ongoing services), and that will be frequent enough to accurately allow the first network node 100 to track the mobility and channel characteristics of the user device 300 (e.g. depending on the user device velocity)”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469